Case 2:19-cv-03424-MAK Document1 Filed 07/29/19 Page 1 of 7

 

 

 

 

UNITED STATES DISTRICT COURT J ©) 3 4 9 4
ne FOR THE EASTERN DISTRICT OF PENNSYLVANIA
"\ DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
pa Baccoraal Hint 3434 W. Clearfield Street, Philadelphia, PA 19132
Address of Defendant:
Place of Accident, Incident or Transaction: Philadelphia
RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| Nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No [
case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / (1 is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare. 07/29/2019 Le Meg

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C1 1. Indemnity Contract, Marine Contract, and All Other Contracts (J 1. Insurance Contract and Other Contracts
L] 2. FELA L] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury L] 3. Assault, Defamation
Ll] 4. Antitrust L] 4. Marine Personal Injury
LI] 5. Patent L] 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
C1 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability— Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
[_] 10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases
(Please specify): Consumer Credit
ARBITRATION CERTIFICATION

(The effect of this certification is to remove the case from eligibility for arbitration.)

L , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ, 609 (5/2018)
Case 2:19-cv-03424-MAK Document1 Filed 07/29/19 Page 2 of 7

% IN THE UNITED STATES DISTRICT COURT
rh FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

Shuler : CIVIL ACTION

V.

no. 19 3494

Santander Consumer USA

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255, (Ly

Services denying plaintiff Social Security Benefits. (Ly)
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (_)

(d) Asbestos - Cases involving claims for personal injury or property damage from

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
exposure to asbestos. (_)

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases. (Lh

(f) Standard Management - Cases that do not fall into any one of the other tracks. (RD

JUL 29 2019 Baul Wer
Date Deputy Clerk Attorney for

 

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
' Case 2:19-cv-03424-MAK Document1 Filed 07/29/19 Page 3 of 7

wn

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Saudia Shuler 19 3494

 

 

(In the space above enter the full name(s) of the plaintiff(s).)

- against

Saat ander Consumer USA COMPLAINT

Jury Trial: Yes (CI No

 

(check one)

 

 

 

 

 

ECEIVE

JUL 29 2019

 

 

 

 

 

 

 

 

 

 

 

 

(In the space above enter the full name(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part 1. Addresses should not be included here.)

I. Parties in this complaint:

A. List your name, address and telephone number. If you are presently in custody, include your identification
number and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff Name = Q ud Q hu J lek
Street Address YF 3Y WU) Cle leak) é \ a S 1
County, City ) \ ( 0 on th. hen Ly Py \ 4 | 32
dha PA

State & Zip Code ‘ Vhlar C
Telephone Number a (pI * Aq Oo8

 

 

 

 

 

 

 

 

 

 

Rev. 10/2009

 
Case 2:19-cv-03424-MAK Document1 Filed 07/29/19 Page 4 of 7

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where cach defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.

Attach additional sheets of paper as necessary.

antander Cy
AX Alp

Defendant No. 1

Defendant No. 2

Defendant No. 3

Defendant No. 4

Il. Basis for Jurisdiction:

Name

cumer OSA
aU S

 

Street Address | ¥( O MK,
IN)

County, City

 

 

 

State & Zip Code

Name

 

x
E | \Nol

H

}
T.

}

 

YX Vol te]

 

 

I

 

Street Address

 

County, City

 

State & Zip Code

Name

 

 

Street Address

 

County, City

 

State & Zip Code

Name

 

 

Street Address

 

County, City

 

State & Zip Code

 

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331,a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than

$75,000 is a diversity of citizenship case.

 

 

 

A. What is the basis for federal court jurisdi€tion? (check all that apply)
Q Federal Questions Diversity of Citizenship

B. If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at
issue?

Rev, 10/2009 2 ge

 
 

 

What

 

 

Case 2:19-cv-03424-MAK Document1 Filed 07/29/19 Page 5 of 7

Defendant(s) state(s) of citizenship

ii. Statement

of Claim:

If the basis for jurisdiction is Diversi Citizenship, what is the state of citizenship of each party?
Plaintiff(s) state(s) of citizenship {\ VS yl cain } Gg

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim ina
separate paragraph. Attach additional sheets of paper as necessary.

Where aid fis vents giving rise to your claim(s) occur? “Ye () Nou Neral \ A HO | L|

“foxes

What date and approximate time did the events giving rise to your claim(s) occur?

“sone 20)

AroustaoH

 

 

 

 

ras SOutandor han een ne auchog fe False

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

apes ( On On Mu C
Ce: MA |\ke. Our os 3 CL ine reer
LMef0sT alt AS ier muy to live A_
Cernin | be canoe Uda have (pueda)
Cur Lu wanleck and bor fa cts
oF] Sadfandye ce bol Pek acct aS clase Haaser,

 

 

 

 

(UAC

 

HIS 3713 (2)

 

 

 

 

 

 

 

 

 

 

 

wey or bhoitho Yu
A | Chan Tamaki A.

ed

 

 

 

pes - il
if bal to dp
CY

 

 

 

 

 

 

Was
anyone
else
involved?

 

 

 

 

 

 

 

 

 

 

 

Sal Ol CouctpRY,
: pr dThiled Wows’, “TNy arsd
Reece Ye Sanrun foe Ul Dt
yy Ne, OW St Cy, poe

a
mt We aclu

 

 

 

TD |
and Ke

 

EDCA Meat

 

 

 

Vu Gum

 

 

Whoelse
saw what

happened?

ly and

 

 

 

Lehed me. SoHer_ wilh

 

 

Ue ONG

 

 

 

HV SCO,

 

= dl

 

CALL

 

 

Rev. 10/2009
Case 2:19-cv-03424-MAK Document1 Filed 07/29/19 Page 6 of 7

I declare under penalty of perjury that the foregoing is true and correct.

Signed this ash, of DU ne , 20 If ‘

a .
Signature of Plaintiff Lprplen, dha In
Mailing Address —<9¢ | Ad S
A |AI3 >
Telephone Number A] — Y34 _ O02

Fax Number (if you have one)

 

 

E-mail Address

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

 

For Prisoners:

I declare under penalty of perjury that on this day of , 20 , Lam delivering
this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the

Eastern District of Pennsylvania.

 

Signature of Plaintiff:

Inmate Number

 

Rev. 10/2009 -5-
“Case 2:19-cv-03424-MAK Document1 Filed 07/29/19 Page 7 of 7
PROCESS RECEIPT AND RETURN
US. Depatenunt of Justice See Instructions for “Service of Process by the U.S. Marshal”

; United States Marshals Service on the reverse of this form.

= eudia Culer Py 3424

soar oot Conc ymer USA “Complaint

> a COMPANY, CORPORATION, ETC., TO oe DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

shane Cc OnwMer

Ona ae or RED, Apartment No., City, “5 end. r Code)
OB quaU5 Uni 2610

SEND NOTICE OF V0 Copy] TO ) REQUESTER AT NAME AND A BELOW:

a = dee eee l

- 1 served with this Form - 285
Chu VO a nul

A Wd» Ce id St eae paciece
L_ a lobe bp 4134

Check for service
ei ee ee ee ee ee ee ew en aU, N/A

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Laclude Business and Alternate Addresses, All
Telephone Numbers, and Estimated Times Available For Service):

“Plense cewe Wis Cony Join his tse ~

TELEPHONE NUMBER DATE

Signapyre of Attorney or other Originator requesting service on behalf of: A
PLAINTIFF ns. _ ss
Prigl- Lies fe Hn Mae C1 perenpant| 26 7" 434 O0LY (25 (7

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

    
 

 

  

 

 

 

 

 

 

 

 

 

 

 

I acknowledge receipt for the total | Total Process] District District Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. of Origin to Serve

(Sign only first USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

[hereby certify and return that 1 1] have personally served, (J have legal evidence of service, 1] have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

(] Thereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

Name and title of individual served (if not shown above) A person of suitable age and dis-
cretion then residing in the defendant’s

usual place of abode.

 

Address (complete only if different than shown above) Date of Service | Time am

pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposits | Amount owed to U.S. Marshal or Amount of Refund
(including endeavors)
REMARKS:
PRIOR EDITIONS 1. CLERK OF THE COURT FORM USM-285 (Rev. 12/15/80)

MAY BE USED (Instructions Rev. 12/08)
